UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4936
ELTON WILLIAMS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                          (CR-02-505-DWS)

                      Submitted: October 29, 2003

                      Decided: November 19, 2003

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Susan Zalkin Hitt, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Elton Williams pled guilty to being a felon in possession of a fire-
arm in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1) (2000). The dis-
trict court sentenced him to 180 months imprisonment, the statutory
mandatory minimum sentence. Williams’s counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), stating
that, in his view, there are no meritorious grounds for appeal. How-
ever, he raises the issues of whether the magistrate judge complied
with Rule 11 of the Federal Rules of Criminal Procedure in accepting
Williams’s guilty plea, and whether the district court erred in sentenc-
ing Williams to 180 months in prison. Williams has filed a pro se
brief and a supplemental brief addressing his sentence. Finding no
reversible error, we affirm.

   After reviewing the transcript of the plea proceeding, we conclude
that the magistrate judge fully complied with the requirements of Rule
11 in accepting Williams’s guilty plea. Further, Williams consented
to that proceeding before the magistrate judge, did not seek review of
the hearing by the district court, and did not object to those proceed-
ings. See United States v. Osborne, 345 F.3d 281, 290 (4th Cir. 2003).

   Turning to the sentencing issue, we find that Williams was prop-
erly sentenced under U.S. Sentencing Guidelines Manual § 4B1.4
(2002). See 18 U.S.C. § 924(e)(2)(B) (2000). Williams’s prior convic-
tions for housebreaking were properly counted as two separate
offenses. See United States v. Hobbs, 136 F.3d 384, 388 (4th Cir.
1998). Williams’s conviction for criminal sexual conduct, second
degree, with a thirteen year old, is a violent felony under the terms
of § 924(e)(2)(B) and United States v. Pierce, 278 F.3d 282, 290 (4th
Cir. 2002), and his later marriage to the victim does not render the
conviction invalid. The use of prior felony convictions committed
before the effective date of 18 U.S.C. § 924(e) (2000), does not vio-
late the Ex Post Facto Clause. See United States v. Presley, 52 F.3d
64, 68 (4th Cir. 1995).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
                      UNITED STATES v. WILLIAMS                        3
fore affirm Williams’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED